Citation Nr: 0802056	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO. 05-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for psychiatric 
disability, including PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the RO.

The issues of service connection for PTSD and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

Hepatitis C was first manifested many years after service, 
and there is no competent evidence of record that it is in 
any way related to service. 


CONCLUSION OF LAW

Hepatitis C is not the result of disease or injury incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for hepatitis C. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters dated in August 2001, the RO provided timely 
notice to the veteran regarding the information and evidence 
is necessary to substantiate his claim of service connection 
for hepatitis C, as well as specifying the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.

The foregoing letters did not inform the veteran of the 
method by which VA computed the degree of disability and 
effective date of the disability if service connection for 
hepatitis C was granted. However, since that claim is being 
denied, the requirement for such notice is, effectively, 
moot. Thus, any error in the sequence of events or content of 
the notice is not shown to prejudice the veteran or to have 
any effect on the appeal. Therefore, any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim for service connection for hepatitis C. See Mayfield, 
supra (due process concerns with respect to notice 
requirements must be pled with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection for hepatitis C. Indeed, it appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support that 
claim. As such, the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of his claim for service 
connection for hepatitis C. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

The Facts and Analysis

The veteran contends that he contracted hepatitis C as the 
result of risk factors he experienced on active duty. 
Essentially, he contends that he was exposed to blood while 
evacuating wounded soldiers from combat. Therefore, he 
maintains that service connection for hepatitis C is 
warranted.

A review of the record discloses that the veteran served in 
Vietnam as a helicopter mechanic and crew chief. However, 
there is no competent evidence of record that he had 
hepatitis C in service or that he experienced any risk 
factors in service associated with that disease. 

Hepatitis C was first manifested many years after service, 
and there is no competent evidence that it is in any way 
related to service. Therefore, service connection for 
hepatitis C is not warranted.

The veteran's hepatitis C was first manifested in December 
1997 during laboratory testing by or through Stoney Batter 
Medical Center. Since that time, he has been followed for 
that disease by various private health care providers, and 
the diagnosis has been confirmed by VA. 

During a VA examination in July 2002, the veteran 
acknowledged a number of risk factors, including tattoos, 
high risk sexual activity, and a blood transfusion prior to 
1992. However, the examiner was unable to identify the source 
of the veteran's hepatitis C.

The record is negative for any evidence that in service, the 
veteran had any tattoos or participated in high risk sexual 
activity. The record is also negative for any evidence of a 
transfusion in service. The veteran contends that he had a 
transfusion during treatment for a broken leg in the early 
1970's; however, even if true, such transfusion was not 
related to any event in service. The competent evidence of 
record does not show any evidence of a nexus between the 
veteran's hepatitis C and service.

The only reports to the contrary come from the veteran. While 
the veteran is competent to report various risk factors in 
service, his contention that he sustained hepatitis C as a 
result of those risk factors is not considered competent 
medical evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, his opinion, without more, cannot be considered 
competent evidence of a nexus between his claimed risk 
factors in service and the hepatitis C many years later. 
Absent such evidence, service connection for hepatitis C is 
denied.

In arriving at this decision, the Board notes the 
representative's argument that the veteran's VA examination 
was inadequate. He contends that the examiner did not answer 
VA's request for an opinion as to the source of the veteran's 
hepatitis C. Therefore, he maintains that the examiner's 
opinion is non-evidence and does not release VA from its duty 
to assist the veteran in the development of his claim. As 
such, he contends that an additional examination is 
warranted. 

Although the VA examiner was, essentially, unable to identify 
the source of the veteran's hepatitis C, the preponderance of 
the evidence shows that it was first manifested many years 
after service and that it is unrelated thereto. Neither the 
examiner nor the veteran have provided any competent evidence 
to the contrary; and therefore, the Board finds the evidence 
of record sufficient to evaluate the claim. 38 C.F.R. § 3.326 
(2007). Under such circumstances, the request for an 
additional examination or opinion would constitute no more 
than a fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
claim. See also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). Accordingly, further development is not warranted. 


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran also seeks service connection for left knee 
disability. A review of the record discloses that this is not 
the veteran's first such claim. Entitlement to service 
connection for the residuals of a left knee injury was denied 
by the RO in Newark, New Jersey in June 1971. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final under the law and regulations then in 
effect. 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1975). 

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2007). VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant. 
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The veteran's claim was transferred to the Board prior to the 
decision in Kent, and the veteran has not been properly 
notified of the requirements for reopening his claim for 
service connection for left knee disability.

The veteran also seeks service connection for psychiatric 
disability, including PTSD. He contends that it is primarily 
the result of his combat experiences as a helicopter 
repairman/crew chief in Vietnam.

The evidence shows that the veteran was assigned to an 
aviation unit in Vietnam and that he had multiple awards of 
the Air Medal for meritorious service. In service in March 
1969, he was reportedly seen at the mental hygiene clinic in 
association with possible separation from service.

In November 1971, the veteran was involved in a motorcycle 
accident which was thought to be a suicide attempt. During VA 
hospitalization in February and March 1972, he was reportedly 
treated by a psychiatrist; however, the report of that 
treatment has not been associated with the claims folder.

On VA Form 21-4142, dated in January 2001, the veteran 
reported that from 1972 to 1978, he received counseling for 
his nerves. However, the names and addresses of those 
providers have not been obtained.

In a report of his stressors, received in January 2001, the 
veteran also reported treatment at various clinics, including 
a Vet Center. However, he did not report the location of that 
center.

During a VA examination in July 2002, the veteran reported 
that he had received treatment at the VA Mental Health Clinic 
in Wilmington, Delaware; however, the reports of that 
treatment have not been requested for association with the 
claims folder.

Following the VA examination, the examiner stated that the 
veteran did not meet the criteria for PTSD; however, records 
from J. D., M.D., dated in September 2005, show that the 
veteran has a prior diagnosis of PTSD. 

In light of the foregoing, further development of the record 
is warranted with respect to the issues of service connection 
for left knee disability and service connection for 
psychiatric disability, including PTSD. Accordingly, the case 
is REMANDED for the following actions:

1. Review the claims file and ensure that 
all notification and development action 
have been completed. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. In particular, 
inform the veteran of the method by which 
VA determines the degree of disability 
and the effective date should service 
connection for PTSD be granted. 
Dingess/Hartman. Also inform the veteran 
of the criteria he must meet to reopen a 
claim of service connection. Kent.

2. The RO/AMC will obtain relevant 
records as follows:

Request that the veteran provide the 
name(s) and address(es) of all 
health care providers and facilities 
who have treated him since service 
for psychiatric disability, 
including PTSD. This should include, 
but is not limited to, the Vet 
Center where he was treated, the 
counselors who treated him from 1972 
to 1978, and the Wilmington VA 
facility where he was treated in the 
early to mid-1970's. The records of 
such treatment must be requested 
directly from the health care 
providers who treated the veteran 
for PTSD, as well as from the 
facilities where he was treated. 

Such records should include, but are not 
limited to, daily clinical records, 
hospital discharge summaries, 
consultation reports, laboratory records, 
doctor's notes, nurse's notes, and 
prescription records. Also request that 
the veteran provide any such records he 
may have in his possession. 

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

If the requested records are held by a 
department or agency of the Federal 
government, (to include those generated 
as a result of the veteran's employment 
with the U.S. Postal Service), efforts to 
obtain such records must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable 
and are held by a health care provider or 
facility not associated with the Federal 
government unavailable, notify the 
veteran in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3. When the actions above have been 
completed, if and only if the evidence 
remains insufficient to grant the benefit 
sought, schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If psychiatric disability or disabilities 
is diagnosed, the examiner must identify 
and explain the elements supporting each 
diagnosis, as well as the duration of 
that disability/disabilities. 

If PTSD is diagnosed, the examiner must 
explain the medical bases for the 
diagnosis, specifically with reference to 
the criteria in the DSM-IV , and respond 
to the inquiry as to whether or not there 
is a link between that disability and the 
claimed inservice stressor. 

If other psychiatric disability is 
diagnosed, the examiner must respond to 
the inquiry as to whether or not there is 
a link between that disability and the 
veteran's psychiatric treatment in 
service in March 1969. 

The examiner must state the medical basis 
or bases for his or her opinion(s). If 
the examiner is unable to report a link 
to service without resort to speculation, 
he or she should so state. 

4. When the actions requested in parts 1, 
2, and 3, have been completed, undertake 
any other necessary development, if 
deemed by the RO/AMC to be appropriate 
under the law. Then readjudicate the 
issue of entitlement to service 
connection for PTSD. Also readjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim of service connection for left knee 
disability.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matter 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


